340 F.2d 607
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EASTERN DIE CO., Respondent.
No. 6356.
United States Court of Appeals First Circuit.
Jan. 25, 1965.

Solomon I. Hirsh, Washington, D.C., with whom Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Michael N. Sohn, Atty., National Labor Relations Board, Washington, D.C., were on brief, for petitioner.
Henry Wise, Boston, Mass., with whom Robert L. Wise and Wise & Wise, Boston, Mass., were on brief, for respondent.
Before WOODBURY, Chief Judge, ALDRICH, Circuit Judge, CAFFREY, district judge.
PER CURIAM.


1
There is so little merit in any of the defenses raised in opposition to this petition for enforcement of an order of the National Labor Relations Board that it is quite unnecessary to recite the facts.  It will suffice to say that the record considered as a whole amply supports the Board's finding that the respondent violated 8(a)(1) and (3) of the Act, 61 Stat. 140, 29 U.S.C. 158(a) (1) and (3), by threateningly interrogating some of its employees with respect to their union activities and by discriminatingly laying off some union sympathizers and failing to reinstate them to substantially equivalent employment.


2
The respondent's contention that the evidentiary use of the statement attributed to its manager that the Union1 undertaking to organize its plant 'would get the boys in trouble' or the statement to an employee attributed to its foreman that he had 'better not get caught with a Union leaflet' would violate the First Amendment and 8(c) of the Act is groundless.  Neither 8(c) of the Act, 61 Stat. 142, 29 U.S.C. 158(c) nor the First Amendment prohibits the evidentiary use of statements by management which contain a 'threat of reprisal.'  See NLRB v. Virginia Electric & Power Co., 314 U.S. 469, 477, 478, 62 S. Ct. 344, 86 L. Ed. 348 (1941).  When considered with the surrounding facts and circumstances the statements quoted above were properly, indeed necessarily, found to contain such a threat.


3
A decree will be entered enforcing the order of the Board.



1
 International Union of Electrical, Radio and Machine Workers, AFL-CIO